Case:18-16796-MER Doc#:54 Filed:01/07/19                Entered:01/07/19 15:38:05 Page1 of 1



                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF COLORADO

In re:                                                           Case No. 18-16796-MER
                                                                 Chapter 7
MAIREN R. REAGAN, XXX-XX-5289

Debtor.


 NOTICE OF:         CREDITOR RACHEL MCQUEENEY’S SECOND MOTION
                    PURSUANT TO FED.R.BANKR.P. 4004(b) TO EXTEND THE TIME
                    TO FILE A COMPLAINT OBJECTING TO THE
                    DISCHARGEABILITY OF A DEBT

OBJECTION DEADLINE: January 28, 2019

        YOU ARE HEREBY NOTIFIED that Creditor Rachel McQueeney has filed a Second
Motion to pursuant to Fed.R.Bankr.P 4004(b) to extend the time to file a complaint objecting to
the dischargeability of a debt with the Bankruptcy Court and requests the following relief:

       Creditor Rachel McQueeney requests an additional ninety (90) day extension of her
deadline to file a complaint to obtain a determination of the dischargeability of any debt owed by
the Debtor to McQueeney, through and including April 8, 2019.

        If you desire to oppose the motion or object to the requested relief your objection and
request for hearing must be filed with the court on or before the objection deadline stated above,
served on the movant at the address indicated below, and must state clearly all objections and any
legal basis for the objections. The court will not consider general objections.

        In the absence of a timely, substantiated objection and request for hearing by an interested
party, the court may approve or grant the aforementioned application without any further notice to
creditors or other interested parties.

                                              Respectfully submitted,

 Dated: January 7, 2019                        By: s/ Robert Gregory Busch
                                               Robert Gregory Busch, # 28565
                                               RG Busch, PLLC
                                               P.O. Box 3931
                                               Greenwood Village, CO 80155
                                               (720) 515-4618
                                               (303) 872-9019 fax
                                               rob@rgbusch.com
                                               Attorney for Creditor Rachel McQueeney
